Citation Nr: 9900323	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  93-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from September 1960 to 
September 1964 and July 1965 to February 1969.  By 
Administrative Decision in September 1976, his discharge from 
service from July 1965 to February 1969 was determined to 
have been issued under dishonorable conditions.

This matter comes to the Board of Veterans Appeals (Board) 
from the Department of Veterans Affairs (VA) Pittsburgh 
Regional Office (RO) June 1992 determination declining to 
reopen his claim of service connection for bilateral hearing 
loss.  In September 1995, the matter of whether new and 
material evidence had been submitted in support of service 
connection for bilateral hearing loss was remanded for 
additional development of the evidence.  In September 1996, 
the Board reopened the veterans claim of service connection 
for bilateral hearing loss based on a finding that new and 
material evidence had been submitted in support of the claim; 
the claim was remanded to the RO for additional development 
of the evidence and a de novo review of the entire claims 
folder.  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his prolonged exposure 
to excessive noise from aircraft during honorable service 
resulted in his current bilateral hearing loss, and that 
service connection for such disability is therefore 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim seeking service connection for 
bilateral hearing loss.

FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claim has been obtained.

2.  His current bilateral hearing loss is not shown to have 
originated in his only period of honorable active service 
(from September 1960 to September 1964), but rather became 
manifest to a compensable degree more than one year 
thereafter.  


CONCLUSION OF LAW

The veterans bilateral hearing loss was not incurred or 
aggravated during his period of honorable active service from 
September 1960 to September 1964, nor may it be presumed to 
have been so incurred in service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veterans claim of 
service connection for bilateral hearing loss is well 
grounded.  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In this regard, the Board notes that all available pertinent 
records have been obtained and associated with his claims 
folder.  On full review of such material, the Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding records which the RO has not obtained or 
attempted to obtain. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for organic diseases of the 
nervous system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veterans separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted based on a post-service 
initial diagnosis of a disease that is established as having 
been incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

As indicated above, the veteran had two periods of active 
naval service, from September 1960 to September 1964 and from 
July 1965 to February 1969; his second tour of duty was 
terminated by discharge under dishonorable conditions.  Thus, 
he is not entitled to VA benefits based on his second tour of 
active duty.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.12(d)(4) (1998).

The veterans service medical records for his first tour of 
duty reveal normal hearing on enlistment medical examination 
in August 1960 (whisper and spoken voice testing were each 
15/15, bilaterally).  In August 1961, he reported running 
left ear but physical examination was negative.  His 
hearing was normal on examination at separation from the 
first tour of active duty in September 1964 and on 
reenlistment examination in June 1965.  During his second 
tour of duty, decreased hearing acuity was noted in both ears 
in June 1967.

On VA audiological examination in May 1975 and during VA 
outpatient treatment from July to August 1975, the veteran 
indicated that he experienced difficulty hearing, attributing 
such diminished ability to his history of working around jets 
in service.  Audiological evaluations revealed bilateral 
sensorineural hearing loss.

VA outpatient treatment records from February to April 1988 
reveal reports of history of exposure to aircraft noise 
without ear protection during service; hearing loss was 
diagnosed.  

At a June 1993 RO hearing, the veteran testified that he was 
exposed to jet engine and engine-driven compressors noise 
while serving on the flight deck aboard an aircraft carrier 
from 1960 to 1964.  Reportedly, he first noticed that he had 
difficulty hearing while he was still in service, noting that 
he did not have any exposure to excessive noise after 
separation from service.  

VA and private audiological examination reports in November 
1995 reveal a diagnosis of bilateral sensorineural hearing 
loss.

On VA audiological examination in November 1996, the veteran 
indicated that he was exposed to excessive noise when he 
worked on the flight deck of an aircraft carrier during his 
first tour of duty from 1960 to 1964; reportedly, he was not 
exposed to severe noise other than during service.  On 
examination, auditory thresholds at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 25, 55, 60, 60, and 65 decibels, 
respectively, in the right ear, and 30, 60, 60, 60, and 65 
decibels, respectively, on the left; speech recognition 
ability using the Maryland CNC test was 66 percent correct in 
the right ear, and 72 percent correct on the left.  
Sensorineural hearing loss, probably noise-induced, was 
diagnosed.  Based on his review of the veterans service 
medical records, the examiner opined that, since his hearing 
acuity was normal at the time of separation from his first 
tour of duty in 1964, it appeared to the examiner that the 
current hearing loss originated during the second tour of 
duty.  It was indicated that the then current stapedial 
reflex thresholds were incompatible with either his tone 
average or speech reception thresholds, and another audiogram 
study was recommended.  

A review of the record reveals that the veteran failed to 
report for follow-up VA audiological evaluation in May 1997.  
When a claimant fails to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing is considered to be a disability for VA 
service connection purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

Based on the foregoing, the Board finds that the evidence 
preponderates against service connection for bilateral 
hearing loss.  The veterans service records reveal that his 
hearing was normal at the time of service entrance in August 
1960, and it was also shown to be normal at the time of 
service separation in September 1964. While some decrease in 
hearing acuity was present on examination in November 1961, 
that apparently reflected acute findings and did not evidence 
a chronic hearing disability as the condition was noted to be 
normal on 1964 service separation audiometric evaluation and 
when he was examined for purposes of re-enlistment in June 
1965.  As indicated in the 1996 comments of the VA 
audiologist, the veterans current hearing loss appears to 
have first become manifest in June 1967; thus, presumptive 
service connection does not provide a basis for a grant of 
the benefit sought.  

As discussed above, sensorineural hearing loss was diagnosed 
on numerous occasions during the veterans post-service 
medical treatment from 1975.  As recently as VA audiological 
evaluation in November 1996, sensorineural hearing loss, 
probably noise-induced, was diagnosed.  The VA examiner 
indicated in November 1996, after reviewing the veterans 
service medical records, that his hearing loss likely had its 
origin during his second enlistment.  Overall, the evidence 
indicates that the veteran had exposure to excessive noise 
during both tours of active duty, but he is not entitled to 
VA benefits based on the second tour of duty (from July 1965 
to February 1969) as it was terminated by discharge issued 
under dishonorable conditions due to willful and persistent 
misconduct pursuant to 38 C.F.R. § 3.12(d)(4).  Moreover, the 
record is clear that he failed to report for follow-up 
audiological examination scheduled in 1997.  Thus, the Board 
must deny his reopened claim as the competent evidence of 
record preponderates against the claim and points only toward 
the conclusion that his bilateral hearing loss had its onset 
after he completed his first tour of active service from 1960 
to 1964.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
